DETAILED ACTION
This Action is a response to the reply received 27 September 2021. Claims 1, 8 and 15 are amended; no claims are canceled or newly added. Claims 1-2, 4-9 and 11-22 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9 and 10-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
as described above. That is, the sentiment analysis is used to evaluate commentary from one or more users, such as trusted users, in order to determine whether to use a recommendation from one or more such users to override other “clip level” factors, not to adjust the clip level. Claims 8 and 15 contain similar limitations. No dependent claims contain additional limitations that limit the scope of the independent claims to subject matter described and enabled in the Specification.
	Further with respect to claim 1, Applicants now recite that the clip level may be overridden when a recommendation is made by a trusted user that the recommendation is needed or required. However, the Specification does not provide support for this amendment. In particular, at ¶35, Applicants disclose that recommendations made by trusted users comprise that the update is “important/needed.” Given that importance may be a user-based preference, among other considerations, and a requirement may be imposed by one or more of a vendor or device manufacturer, among other sources, the scope of the terms “important” and “required” do not sufficiently overlap such that the Specification’s disclosure can be said to support the amended claim terminology. Claims 8 and 15 contain similar limitations. No dependent claims 
	To expedite prosecution, Examiner is interpreting the above-identified claim limitations to have broadest reasonable interpretations consistent with the disclosure provided in the Specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9 and 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Examiner notes at the outset that each of the claims is directed to one of the four statutory categories of patent-eligible subject matter: claims 1-2, 4-7 and 21 are directed to a process; claims 8, 11-14 and 22 are directed to a machine; and claims 15-20 are directed to an article of manufacture.
The claims recite an abstract idea comprising a human mental process, comprising one or more observations, evaluations or judgments. For example, claim 1 recites monitoring information periodically about certain products to determine whether there are any candidate updates, which can be considered an observation by a human user. Next, claim 1 recites analyzing candidate updates against selection criteria provided by a user, wherein the selection criteria is based on feedback from trusted users, and wherein sentiment analysis may be applied to trusted users. These steps can be considered evaluations or judgments by a user. Claim 1 
This judicial exception is not integrated into a practical application because the only additional limitations (i.e. receiving an indication of products to monitor for changes from a user, and performing an action based on the update assessment) comprise insignificant extra-solution activity (i.e. data gathering) and mere instructions to apply the judicial exception (i.e. merely performing any action based on the result of the human mental process). 
Claim 1 further does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth above, and additionally because the claim includes no additional limitations that are not well-understood, routine and/or conventional.
Similar independent claims 8 and 15 additionally recite one or more of a processor, data bus and/or computer-usable medium embodying computer program code. These additional limitations do not integrate the judicial exception into a practical application because they represent the mere use of a computer as a tool to perform the abstract idea. Further, these additional limitations do not represent “significantly more” than the judicial exception for the 
The dependent claims recite additional limitations comprising human mental processes such as observations, evaluations and/or judgments. Claim 2 merely recites that the updates are to commercial or software applications; this simply limits the number of updates a user may consider. Claim 4 recites that the action may be automatically installing the update; this represents a judgment by a user to perform an update upon satisfaction based on the clip level or trusted user recommendation. Claim 5 recites that the updates may have different version; this simply limits the number of updates a user may consider. Claim 6 recites that the selection criteria is based on social brokering from one or more social media networks; this represents an observation and/or evaluation by a user to consider information pertinent to an update on social media platforms. Clam 7 recites that the action is automatically performed based on user defined factors setting the clip level; this represents an evaluation or judgment by the user to perform an update based upon factors the user determines satisfy a conclusion that the update should be performed.  Claim 21 recites that sentiment analysis is provided for the automated clip level updates; this represents an observation, evaluation and/or judgment by the user that one or more comments or other recommendations may be positive or negative and/or may suggest the appropriateness of applying the update. The remaining dependent claims correspond to one of the foregoing. As each of these recite further steps of a human mental process, they do not provide limitations that integrate the judicial exception into a practical application or recite “significantly more” than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Egan et al., U.S. 2005/0066019 A1 (hereinafter referred to as “Egan”) in view of Dugan, Regina Elvira, U.S. 2014/0173586 A1 (hereinafter referred to as “Dugan”) and Carter, Bernadette, U.S. 2018/0165085 A1 (hereinafter referred to as “Carter”).

Regarding claim 1, Egan teaches: A computer-implemented method for identifying product updates (Egan, e.g., ¶7, “methods … for providing autonomic, event driven upgrade maintenance of one or more software modules residing on a computer system …”) tailored to devices according to a selection criteria (Egan, e.g., ¶27, “system monitor initiates actions based on a set of user defined policies …”) comprising:
	receiving an indication of products to monitor for changes from a user (Egan, e.g., ¶27, “Examples of user defined policies 172 include: … specific computer system areas / software products to enable auto-application of upgrades …”);
	monitoring information periodically about the indicated products to determine updates to the products to form candidate updates (Egan, e.g., ¶27, “Examples of user-defined policies 172 include … elapsed time interval for doing period connection to the upgrade management server 104 to check for updates …”);
	analyzing the candidate updates against the selection criteria to form an update assessment (Egan, e.g., ¶28, “… upgrade management application 115 performs its analysis and builds a list of recommended upgrades based on triggering information provided by the computer system 102 and a set of selection policies predefined by the user.” See also, e.g., ¶29, “Selection policies include standard analysis policies 176 requested by the computer system 102, and also remote modification policies 178 based on environment …” ¶¶29-30 provide several examples of each of standard and remote policies; for example, ¶30 provides: “building the upgrade list based upon rules maintained by the support community to execute specific analysis based on known information …”), …; and
	performing an action based on the update assessment (Egan, e.g., ¶23, “After the list has been created, the list of recommended upgrade modules are downloaded … installation of the modules can be done automatically … upgrade modules themselves can be downloaded at the time of the recommended list of upgrade modules is downloaded …”).
	Egan does not specifically teach that the selection criteria for which an update assessment is made is feedback from a different user meeting a trust criteria. However, Dugan does teach: [analyzing the candidate updates against the selection criteria to form an update assessment,] wherein the selection criteria is based on a feedback from different users meeting a trust criteria (Dugan, e.g., ¶54, “automatically download or reject determinations can be based on whether the first recommender is a guru or a trusted recommender of the user of the electronic device …” Examiner’s note: Egan discloses “building the upgrade list based upon rules maintained by the support community to execute specific analysis based on known information,” but does not specify what the “support community” or the “known information” particularly comprises, and Dugan is therefore additionally cited to show that the “known information” may be “feedback from a different user” and the “support community” may be a “different user meeting a trust criteria”) and performing the updates, wherein a clip level [] is set as to a minimum number of user ratings (Dugan, e.g., ¶33, “electronic device 205 can request the update from the application server 202 with user interaction if a threshold number of recommenders have positively recommended the update …” Examiner’s note: a positive recommendation is consistent with a “rating,” i.e. the update is “positively” rated the update) …
overriding the clip level as to when a recommendation is made by a trusted user that the recommendation is needed or required (Dugan, e.g., ¶54, “automatically download or reject determinations can be based on whether the first recommender is a guru or a trusted recommender of the user of the electronic device …” Examiner’s note: when a trusted user or guru makes a positive recommendation, the consideration of whether a sufficient number of ratings is “overridden” as in not considered, instead relying solely on the guru recommendation. See also, e.g., FIG. 3B and ¶¶44-45, displaying a guru indicating that the update improves camera features. As discussed above in the rejections under 35 U.S.C. 112, the Specification does not provide support for the term “required” but instead recites an override in the case of a guru indicating the update is “important/needed” (see Spec. at ¶35), and Examiner is interpreting 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for performing automatic software maintenance of computing devices based at least in part on trustworthy reviews as taught by Egan to provide that the selection criteria for which an update assessment is made is feedback from a different user meeting a trust criteria because the disclosure of Dugan shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing automatic software maintenance of computing devices based at least in part on trustworthy reviews to provide that the selection criteria for which an update assessment is made is feedback from a different user meeting a trust criteria for the purpose of providing to a user application updates positively recommended by a trusted user (Dugan, Id.).
	Egan in view of Dugan does not teach that the clip level to a particular update is set by the user, performing sentiment analysis as to different users meeting the trust criteria and using the sentiment analysis to adjust the clip level. However, Carter does teach: [a clip level] as to a particular update [set to a minimum number of user ratings], the clip level set by the user (Carter, e.g., ¶29, “user 204 can set (210) a risk aversion level for the electronic device. The risk aversion level can be a per-application setting … Setting the risk aversion level can be implemented in various ways, for example … as detailed as the user adjusting multiple parameters (e.g., vetting time period, selected stability indicator sources, etc.), to fine tune how the electronic device 205 decides when to automatically install the update …”);
performing sentiment analysis as to the different users meeting the trust criteria (Carter, e.g., ¶34, “electronic device 205 can search for stability indicators from only the one or more user-designated sources. For example, the user may trust the reviews on a particular site, ratings on a particular platform, posts/comments from a particular individual …” See also, e.g., ¶35, “Processing text based indicators, such as articles, blog posts, written reviews, social media comments, and the like, can include performing a sentiment analysis on the text to determine whether the indicator is positive, negative, or neutral”), wherein the sentiment analysis is used to adjust the clip level (Carter, e.g., ¶39, “vetting rules can include one or more logical algorithms, conditions or requirements that can be based on, among other factors, the stability indicators … vetting rules can include … multiple rules … vetting rules can be positive, that is, a rule to determine when to install an update, or negative, that is, a rule to determine when an update is disqualified from being installed …” See also, e.g., ¶¶40-46, disclosing Rule 1, a positive vetting rule requiring a minimum review average of 4 stars from the Application Store over a period of 10 days, wherein the clip level is the 4-star average over 10 days (but see also ¶68 wherein a number of alternatives, such as N occurrences of a stability indicator or N percentage of a number of sources have provided a positive indicator). See also, e.g., ¶¶57-61, disclosing Rule 4, indicating at least 1 positive indicator from a set of two specific trusted sources. Examiner notes that as discussed above in the rejections under 35 U.S.C. 112, the Specification does not support using the sentiment analysis on recommendations from trusted sources being used to adjust the clip level, but instead to override a clip level set for a minimum number of ratings. In this case, where the user has set a plurality of rules, a first rule (in this case, Rule 3) overrides a clip level (in this case, Rule 1) when at least one positive stability indicator ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for performing automatic software maintenance of computing devices based on one or more clip level factors as taught by Egan in view of Dugan to provide that the clip level to a particular update is set by the user, performing sentiment analysis as to different users meeting the trust criteria and using the sentiment analysis to adjust the clip level because the disclosure of Carter shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing automatic software maintenance of computing devices based on one or more clip level factors to provide that the clip level to a particular update is set by the user, performing sentiment analysis as to different users meeting the trust criteria and using the sentiment analysis to adjust the clip level for the purpose of providing for automatic application downloading based on user-configurable rules therefor (Carter, Id.).

Claims 8 and 15 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 8, Egan further teaches: A system comprising: a processor (Egan, FIG. 1, processors 108); a data bus coupled to the processor (Egan, FIG. 1, lines interconnecting processors / storage / memory and I/O; see e.g. Spec. FIG. 2 element 218 showing lines/arrows interconnecting CPU, I/O, disk and memory); and a computer-usable medium comprising computer program code, the computer-usable medium being coupled to the data bus (Egan, FIG. 1, memories 110), the computer program code used for identifying product updates (Egan, e.g., ¶7, “methods … for providing autonomic, event driven upgrade maintenance of one or more software modules residing on a computer system …”) tailored to devices according to a selection criteria comprising instructions executable by the processor and configured (Egan, e.g., ¶27, “system monitor initiates actions based on a set of user defined policies …”); and with respect to claim 15, Egan further teaches: A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions (Egan, e.g., FIG. 1, memories 119 storing at least O/S 112, apps 114 and upgrade management application 115C/D).

Regarding claim 2, the rejection of claim 1 is incorporated, and Egan further teaches: wherein the product updates are for commerce or software applications (Egan, e.g., ¶7, “methods … for providing autonomic, event driven upgrade maintenance of one or more software modules residing on a computer system …” Examiner’s note: the Specification provides that commerce applications are examples of software applications, but does not provide a specific means to distinguish commerce applications from software applications more broadly (see Spec. ¶39). The Specification further provides that “system 300 in particular supports commerce transactions of products and software applications” (id. at ¶23); also, “product/software update module 122 can offer and provide an API for software supplier(s)/provider(s) 306 and trusted administrator(s) 308 to identify specific updates to products or software applications, where products can be commerce applications …” (id. at ¶30). Accordingly, Examiner is interpreting “commerce applications” as software applications that can be obtained via commercial exchange, such as from a vendor/provider and/or through an application or software store. That commerce applications are software applications is reinforced by statements that “all products … installed id. at ¶31) and “action is performed based on the update assessment … include performing the update … installing an update …” (id. at ¶45)).

Claims 9 and 16 are rejected for the reasons given in the rejection of claim 2 above.

Regarding claim 4, the rejection of claim 1 is incorporated, and Dugan further teaches: wherein the action is automatically installing the update based on a rating from the different users (Dugan, e.g., ¶53, “electronic device user can select a guru from the set of recommenders or can develop a trusted recommender by, for example, rating the first recommender positively a threshold number of times …” See also, e.g., ¶54, “If the recommendation is positive (612 ‘YES’), the electronic device determines 615 whether to automatically download the update based on the positive recommendation … automatic download or reject determinations can be based on whether the first recommender is a guru or trusted recommender of the user of the electronic device …” and ¶56, “… if the electronic device determines to automatically download the update … electronic device can request the update from the application server … electronic device installs 640 the update … electronic device can install the update immediately …” Examiner’s note: an automatic download followed by an immediate installation is interpreted as an automatic installation. Further, as disclosed above with respect to claim 1, the “guru” or “trusted recommender” is the “different user”).

Claim 11 is rejected for the reasons given in the rejection of claim 4 above.

Regarding claim 5, the rejection of claim 1 is incorporated, and Dugan further teaches: wherein the updates have different versions (Dugan, e.g., 21, “developer entity 101 can submit or otherwise provide updates to applications that the application server 102 already offers for download … if the application server 102 offers version 1.0 of a certain application, the developer entity 101 can provide version 1.1 …” Examiner’s note: this disclosure recites the provision of a plurality of updates to a plurality of applications from a plurality of developers. Accordingly, it is understood that there are different versions for the plurality of updates (i.e. not every single update contemplated is the same version of the same update to the same application from the same vendor)).

Regarding claim 6, the rejection of claim 1 is incorporated, and Dugan further teaches: wherein the selection criteria is based on social brokering from one or more social media networks (Dugan, e.g., ¶19, “… recommendation serve 103 can implement a recommendation network service whereby users of the electronic devices [] can be ‘connected’ to one or more recommenders … recommendation network service may be based in part upon existing social and professional networks of the user as reflected in social networking accounts of the user …” Examiner’s note: connecting a user to one or more contacts from one or more existing social media networks is interpreted as consistent with “social brokering” from said social media networks, wherein a “broker” is generally defined1 as an intermediary providing connections or services to disparate contacts. This is also consistent with social brokering of information as described in the Specification, wherein social brokering permits users/influencers to provide 

Claims 12-13 and 19-20 are rejected for the reasons given in the rejections of claims 5-6 above.

Regarding claim 7, the rejection of claim 1 is incorporated, and Harris further teaches: wherein the performing the action is automatically based on user defined factors that set the clip level (Carter, e.g., ¶44, “When the ten-day vetting time period has expired, if the minimum average of the obtained ratings is at least the indicator threshold amount of ‘4 stars’, then the requirements have been met and the electronic device automatically installs the update”).

Claims 14 and 17 are rejected for the reasons given in the rejection of claim 7 above.

Regarding claim 18, the rejection of claim 17 is incorporated, and Dugan further teaches: wherein the action is automatically installing the update based on a rating from the different user (Dugan, e.g., ¶53, “electronic device user can select a guru from the set of recommenders or can develop a trusted recommender by, for example, rating the first recommender positively a threshold number of times …” See also, e.g., ¶54, “If the recommendation is positive (612 ‘YES’), the electronic device determines 615 whether to automatically download the update based on the positive recommendation … automatic download or reject determinations can be based on whether the first recommender is a guru or trusted recommender of the user of the electronic device …” and ¶56, “… if the electronic device determines to automatically download the update … electronic device can request the update from the application server … electronic device installs 640 the update … electronic device can install the update immediately …” Examiner’s note: an automatic download followed by an immediate installation is interpreted as an automatic installation. Further, as disclosed above with respect to claim 1, the “guru” or “trusted recommender” is the “different user”).

Regarding claim 21, the rejection of claim 1 is incorporated, and Carter further teaches: wherein sentiment analysis is provided for automated clip level updates (Carter, e.g., FIG. 1, elements 224 -> 226, and ¶37, disclosing that upon satisfaction of a vetting rule an update is automatically installed; see also, e.g., ¶35, disclosing the use of sentiment analysis to process text based indicators, and ¶¶47-50, discussing using sentiment analysis and other indicators to determine whether a rule for an update is satisfied, the clip level in this example comprising a vetting time period and an indicator threshold of negative).

Claim 22 is rejected for the reasons given in the rejection of claim 21 above.

Response to Arguments
In the Remarks, Applicants Argue: Amendments to the independent claims distinguish over Dugan and the other prior art of record.

Examiner’s Response: In view of the amendments, Examiner cites to additional portions of Dugan and Carter, and maintains the rejections under the new grounds set forth in full above.


Conclusion
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “broker”, Merriam-Webster dictionary, last retrieved from https://www.merriam-webster.com/dictionary/broker on 21 December 2020